Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered March 21, 1990, convicting him of attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The defendant maintains that the discharge of a sworn *678juror based on his purported misconduct was improper. We agree.
A number of jurors complained of another juror who emitted a foul body odor and was flatulent. The court found that the juror had thereby engaged in misconduct of a substantial nature as contemplated by CPL 270.35 and discharged the juror without having interviewed him. We hold that the trial court failed to conduct a sufficient inquiry before reaching its determination, as is required under these circumstances (see, People v Page, 72 NY2d 69; People v Buford, 69 NY2d 290), especially where, as here, defense counsel objected to the discharge and asked the court to interview the juror to determine the exact nature of the problem and whether it could be remedied without unduly delaying the trial.
In light of our determination on this issue, we need not reach the defendant’s remaining contentions. Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.